DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see appeal brief pages 9-37, filed 29 November 2021, with respect to claims 1-13 and 15-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-13 and 15-21 has been withdrawn and the claims are allowed. 

Drawings
The drawings filed on 13 September 2018 are accepted by the Examiner.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a user equipment device (UE) incorporating:
(a) ROHC on a stream of data packets, formatting packets with MPTCP option enabled, supporting decompression with MPTCP option enabled, establishing context with a decompressor, two compression modes in which MPTCP option is either compressed or not compressed, and transmitting the chain of compressed packets to the corresponding decompressor.
With respect to claim 10, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a compressor incorporating:
(b) formatting packets with MPTCP option enabled, generating a chain of compressed packets by compressing headers of packets of a data stream based on being formatted according to MPTCP, two compression modes in which MPTCP option is either compressed or not compressed, and transmitting the chain of compressed packets to a corresponding decompressor.
With respect to claim 17, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a non-transitory computer readable memory medium incorporating:
(c) “establishing, with a corresponding decompressor, context of a multipath transmission control protocol (MPTCP) RObust Header Compression (ROHC) data transmission”, transmitting packets according to an MPTCP ROHC safe compression mode in which packets are compressed and formatted according to TCP without enabling an MPTCP option, and transitioning the data transmission to an MPTCP ROHC full compression mode in which the packets are compressed without enabling an MPTCP option.

Claims 2-9, 11-16, and 18-21 further limit the allowed claims and are also allowed.

With respect to the prior art of record (Anmamalaisami et al. (U.S. Patent Publication 2014/0351447) and Kwon et al. (U.S. Patent Publication 2017/0006139):
Anmamalaisami disclosed MPTCP sessions (see [0268]), parallel distribution of data based on a context (see [0167]), and decompression capabilities ([see [0185]) and Kwon disclosed ROHC (see [0003]), ROHC decompression context (see [0004]), multiple compression modes (see [0352]), sending ROHC packets through multiple channels (see [0019]), and decompressing a received ROHC packet stream (see [0542]). As explained in the appeal brief filed 29 November 2021 (see pages 9-19), neither Anmamalaisami nor Kwon disclosed the entirety of the elements addressed in (a)-(c) above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        28 April 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452